Judgment reversed and a new trial granted, with costs to abide the event, upon the grounds that the trial court erred (1) in denying plaintiff full opportunity to impeach the witness Judson on the basis of his prior sworn testimony. (Civ. Prac. Act, § 343-a), and (2) in his conflicting rulings and instructions with respect to intoxication on the issue of plaintiff’s contributory negligence. Since a new trial is necessary, we need not discuss the other alleged errors—viz., the improper comments of the Trial Justice and his rulings in permitting cross-examination of plaintiff concerning Mrs. Hollister. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van' Voorhis, Burke and Foster.